DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
1.	Applicant's arguments filed 17 November have been fully considered but are not persuasive. The new limitations are disclosed by at least Casada Magana and/or Wang, as detailed in the rejection below. The modification is also explained in greater detail in the revised rejection below. 


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-9 and 13-24 rejected under 35 U.S.C. 103 as being unpatentable over Casada Magana (U.S. Patent Application Publication # 2014/0319272) in view of Wang et al. (Chinese Patent Publication # CN 102909540) and Gu (Chinese Patent Publication # CN 103762629).

Regarding claim 1, Casada Magana discloses an unmanned aerial vehicle (UAV) base station (figs 1-4, Paragraph 6-7, claims 11, 16, etc) comprising: 
a housing comprising a top-plate (fig 1b, etc) configured for a UAV to land on the top-plate, the top-plate including a battery storage zone (30) (figs 1-4, P6-7, claims 11, 16, etc); 
a UAV fixation system configured to direct the UAV present on the top-plate to a battery-exchange zone of the top-plate (figs 1-4, P6-7, claims 11, 16, etc), the battery-exchange zone being located next to the battery storage zone along a non-vertical direction, the battery-exchange zone and the battery storage zone being located on a same surface of the top-plate (figs 1-4, P6-7, claims 11, 16, etc); and
a battery-exchange system disposed within the housing cavity and including a mechanical mechanism (figs 1a, 3a-4, P35-38, 50, 52, 55, etc: conveyor or arms/levers), the mechanical mechanism being operable to, in response to the UAV being at the battery-exchange zone, extend a battery pack from the battery storage zone to a battery-swapping position above the top-plate (figs 1a, 3a-4, P35-38, 50, 52, 55, etc).
Casada Magana fails to disclose that the top-plate includes a hatch extending into a housing cavity of the housing, and the hatch including a hatch-door; the battery-exchange zone being located next to the hatch along a non-vertical direction, the battery-exchange zone and the hatch-door being located on a same surface of the top-plate, and the hatch being located under the hatch-door along a direction perpendicular to the surface of the top-plate on which the hatch-door and the battery-exchange zone are located; the mechanical mechanism being operable to extend a battery pack through the hatch from within the housing cavity to a battery-swapping position above the top-plate; wherein the hatch-door is operable to cover the hatch when the mechanical mechanism is not extended through the hatch.

In the same field of endeavor, Wang discloses a hatch extending into a housing cavity of the housing (figs 5-7, P36-37, etc); the mechanical mechanism being operable to extend a battery pack through the hatch from within the housing cavity to a battery-swapping position above the top-plate (figs 5-7, P36-37, etc: manipulator 5.0); and the hatch being located under the hatch-opening along a direction perpendicular to the surface of the top-plate on which the hatch-opening and the battery-exchange zone are located (figs 5-7, P36-37, etc). Wang also discloses the battery-exchange zone and the hatch-opening being located on a same surface of the top-plate (figs 5-7, P36-37, etc; however, Wang is not relied upon to teach this limitation).
It would have been obvious before the effective filing date of the claimed invention to modify Casada Magana to include a hatch in the battery storage zone, as taught by Wang, in order to protect the batteries from external elements and/or other threats, and/or facilitate exchange of the battery (figs 5-7, P36-37, etc).  

In the same field of endeavor, Gu discloses the hatch including a hatch-door, wherein the hatch-door is operable to cover the hatch when the mechanical mechanism is not extended through the hatch (P17, 19, claim 4, etc: automatic door plate). Gu also discloses the battery-exchange zone being located next to the hatch along a non-vertical direction (figs 1-2, claim 1, P5, 18, etc; however, Gu is not relied upon to teach this limitation).
Thus Wang in view of Gu teaches the battery-exchange zone and the hatch-door being located on a same surface of the top-plate, and the hatch being located under the hatch-door along a direction perpendicular to the surface of the top-plate on which the hatch-door and the battery-exchange zone are located.
Please note that Gu is used only to teach the use of a hatch-door over the hatch opening, but other aspects of Gu are not incorporated into the modified invention. More specifically, the modification of Casada Magana in view of Wang in view of Gu would still include a battery-exchange zone next to a battery storage zone along a non-vertical direction and on the same surface, as disclosed by Casada Magana (see figs and citations above). Wang would teach that the battery-exchange zone includes a hatch extending into the housing cavity, while Gu would teach a hatch-door covering the hatch-opening. 
It would have been obvious before the effective filing date of the claimed invention to modify Casada Magana as modified by Wang to use a hatch-door, as taught by Gu, in order to protect the battery-exchange system and housing cavity from external elements and/or other threats.  

Regarding claim 8, Casada Magana further discloses that the battery-exchange zone is arranged at a corner of the top-plate (figs 1a, 3a-3i, P26, 34-35, etc: battery exchange zone 40).

Regarding claim 13, Casada Magana further discloses a battery-exchange system (figs 1a, 3a-4, etc) comprising: 
a battery-matrix comprising a plurality of battery-slots, each configured to removably hold a UAV battery pack (figs 1a, 3a-4, etc: battery storage location 30 and batteries 35, 140); and 
a mechanical mechanism configured to move along at least two axes to interact with a selected UAV battery pack of the battery-exchange system and a UAV battery pack of the UAV (figs 1a, 3a-4, P35-38, 50, 52, 55, etc: conveyor or arms/levers).

Regarding claim 16, Casada Magana further discloses that the plurality of battery-slots are arranged in a two-dimensional array having a plurality of rows and columns (figs 1a, 3a-4, etc).

Regarding claims 2-3, Casada Magana further discloses that the UAV fixation system comprises a first fixation arm and a second fixation arm (P35, 55, etc: arms) configured to translate along perpendicular axes (across top-plate, not necessarily respectively).
Casada Magana fails to disclose that the arms are configured to respectively translate along respective perpendicular axes.
However, it is well known in the art for fixation arms to be configured to respectively translate along respective perpendicular axes.
It would have been obvious before the effective filing date of the claimed invention to modify Casada Magana to do so, as well known in the art, in order to implement translation using a simple and common fixation arm system, with predictable results.  

Regarding claim 4, Casada Magana further discloses a first fixation-arm-actuation system and a second fixation-arm-actuation system disposed within the housing and configured to actuate the first fixation arm and the second fixation arm, respectively (P35, 55, etc: inherent for moving arms).

Regarding claims 5-7, the claimed arm arrangements combine prior art elements according to known methods to yield predictable results.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
It would have been obvious before the effective filing date of the claimed invention to modify Casada Magana to do so, as well known in the art, in order to implement the arm system using well known elements arranged according to well known methods, with predictable results. 

Regarding claim 9, Casada Magana fails to disclose that the battery-change zone is one of four battery-exchange zones of the top-plate each arranged at one of four corners of the top-plate.
However, it is well known in the art to duplicate parts. 
It would have been obvious before the effective filing date of the claimed invention to modify Casada Magana to do so, as well known in the art, because a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Regarding claim 14, Casada Magana further discloses that wherein the mechanical mechanism is configured to: move along at least one of an X-axis or a Y-axis to the selected UAV battery pack disposed in a selected battery-slot; extend a battery-carriage along a Z-axis and grasp the selected UAV battery pack; retract the battery-carriage along the Z-axis to remove the selected UAV battery pack from the battery-slot; and move the selected UAV battery pack proximate to the UAV and insert the selected UAV battery pack into a UAV battery-slot of the UAV and decouple from the selected UAV battery pack (figs 3a-i, P35-38, 50, 52, 55, etc).
Casada Magana does not explicitly disclose a battery-carriage for carrying the battery.  
However, Casada Magana discloses an arm or lever for carrying and moving the batteries (P35-38, 50, 52, 55, etc). This arm or lever for carrying and moving the batteries could reasonably be interpreted as a battery-carriage.
It is also well known in the art to carry or move batteries in a battery-carriage.
It would have been obvious before the effective filing date of the claimed invention for Casada Magana to do so, as suggested by Casada Magana and/or well known in the art, in order to facilitate carrying and moving of the batteries, with predictable results.  

Regarding claim 15, Casada Magana further discloses that the mechanical mechanism is configured to: move proximate to the UAV; grasp the UAV battery pack disposed in a UAV battery-slot of the UAV; retractably remove the UAV battery pack from the UAV battery-slot; move along at least one of an X-axis or a Y-axis to a selected UAV battery-slot; and extend a battery-carriage along a Z-axis to insert the UAV battery pack in the selected UAV battery-slot (figs 3a-i, P35-38, 50, 52, 55, etc).
Casada Magana does not explicitly disclose a battery-carriage for carrying the battery.  
However, Casada Magana discloses an arm or lever for carrying and moving the batteries (P35-38, 50, 52, 55, etc). This arm or lever for carrying and moving the batteries could reasonably be interpreted as a battery-carriage.
It is also well known in the art to carry or move batteries in a battery-carriage.
It would have been obvious before the effective filing date of the claimed invention for Casada Magana to do so, as suggested by Casada Magana and/or well known in the art, in order to facilitate carrying and moving of the batteries, with predictable results.  

Regarding claim 17, Casada Magana further discloses that the mechanical mechanism comprises a device configured to translate linearly along an X-axis on at least one base-rail (P35-38, 50, 52, 55, etc).
Casada Magana does not explicitly disclose that the device is a base-cart.  
However, Casada Magana discloses an arm or lever for carrying and moving the batteries and UAV (P35-38, 50, 52, 55, etc). Part of this arm or lever for carrying and moving the batteries and UAV could reasonably be interpreted as a base cart.
It is also well known in the art to carry or move objects in a base cart.
It would have been obvious before the effective filing date of the claimed invention for Casada Magana to do so, as suggested by Casada Magana and/or well known in the art, in order to facilitate carrying and moving of the batteries and/or UAV, with predictable results.  

Regarding claim 18, Casada Magana further discloses that the mechanical mechanism comprises: an elevator-carriage configured to translate linearly along a Y-axis on at least one elevator-rail that extends from the base-cart; and a battery-carriage coupled with the elevator-carriage (P35-38, 50, 52, 55, etc: see explanations for claims 14-15 and 17 above; base-cart, elevator-carriage, and battery-carriage could be mapped to different parts of the arm or lever system used to carry and move the batteries and UAV).

Regarding claim 19, Casada Magana fails to disclose that the housing further comprises a top- plate cover configured to removably cover the top-plate.
However, it is well known in the art to use a cover to protect something. 
It would have been obvious before the effective filing date of the claimed invention to modify Casada Magana to do so, as well known in the art, in order to protect the top-plate from external elements and/or other threats, with predictable results.  

Regarding claim 20, Casada Magana further discloses that the housing further comprises a draw bar (figs 1b, 3-4, P27, 32-33, 55, etc).
Casada Magana fails to disclose wheels for the draw bar.
However, it is well known in the art to move a bar using wheels. 
It would have been obvious before the effective filing date of the claimed invention to modify Casada Magana to do so, as well known in the art, in order to facilitate the motion the draw bar using common and well known components, with predictable results.   

Regarding claim 21, Casada Magana further discloses that the battery-exchange system further includes a battery-matrix including a plurality of battery-slots, each configured to removably hold a UAV battery pack (figs 1a, 3a-4, etc: battery storage location 30 and batteries 35, 140, etc); and 
the mechanical mechanism is configured to: 
move along at least two axes to move a selected UAV battery pack from the battery-matrix proximate to the UAV, insert the selected UAV battery pack into a UAV battery-slot of the UAV, and decouple from the selected UAV battery pack (figs 1a, 3a-4, P35-38, 50, 52, 55, etc); or 
grasp a used UAV battery pack disposed in the UAV battery-slot of the UAV, retractably remove the used UAV battery pack from the UAV battery-slot, and move along the at least two axes to move the used UAV battery pack from the UAV to the battery-matrix (figs 3a-i, P35-38, 50, 52, 55, etc).

Regarding claim 22, Casada Magana in view of Gu further discloses that the battery-exchange zone is located next to the hatch along a direction parallel to the top-plate (Gu figs 1-2, claim 1, P5, 18, etc).

Regarding claim 23, Casada Magana in view of Wang and Gu further discloses that the mechanical mechanism includes a robotic arm system configured to (Casada Magana figs 1a, 3a-4, P35-38, 50, 52, 55, etc; and/or Gu figs 1-2, claim 1, P5, 18, etc), in response to the UAV being at the battery- exchange zone, insert the battery pack into the UAV along a horizontal direction (Casada Magana figs 1a, 3a-4, P35-38, 50, 52, 55, etc; and/or Gu figs 1-2, claim 1, P5, 18, etc). 

Regarding claim 24, see the rejection for claim 1 above. 
Casada Magana in view of Wang and Gu further discloses that the mechanical mechanism includes a robotic arm system configured to (Casada Magana figs 1a, 3a-4, P35-38, 50, 52, 55, etc; and/or Gu figs 1-2, claim 1, P5, 18, etc), in response to the UAV being at the battery- exchange zone, insert the battery pack into the UAV along a horizontal direction (Casada Magana figs 1a, 3a-4, P35-38, 50, 52, 55, etc; and/or Gu figs 1-2, claim 1, P5, 18, etc).


4.	Claims 1-9 and 13-24 rejected under 35 U.S.C. 103 as being unpatentable over Casada Magana (U.S. Patent Application Publication # 2014/0319272) in view of Gu (Chinese Patent Publication # CN 103762629).

Regarding claim 1, Casada Magana discloses an unmanned aerial vehicle (UAV) base station (figs 1-4, Paragraph 6-7, claims 11, 16, etc) comprising: 
a housing comprising a top-plate (fig 1b, etc) configured for a UAV to land on the top-plate, the top-plate including a battery storage zone (30) (figs 1-4, P6-7, claims 11, 16, etc); 
a UAV fixation system configured to direct the UAV present on the top-plate to a battery-exchange zone of the top-plate (figs 1-4, P6-7, claims 11, 16, etc), the battery-exchange zone being located next to the battery storage zone along a non-vertical direction, the battery-exchange zone and the battery storage zone being located on a same surface of the top-plate (figs 1-4, P6-7, claims 11, 16, etc); and
a battery-exchange system disposed within the housing cavity and including a mechanical mechanism (figs 1a, 3a-4, P35-38, 50, 52, 55, etc: conveyor or arms/levers), the mechanical mechanism being operable to, in response to the UAV being at the battery-exchange zone, extend a battery pack from the battery storage zone to a battery-swapping position above the top-plate (figs 1a, 3a-4, P35-38, 50, 52, 55, etc).
Casada Magana fails to disclose that the top-plate includes a hatch extending into a housing cavity of the housing, and the hatch including a hatch-door; the battery-exchange zone being located next to the hatch along a non-vertical direction, the battery-exchange zone and the hatch-door being located on a same surface of the top-plate, and the hatch being located under the hatch-door along a direction perpendicular to the surface of the top-plate on which the hatch-door and the battery-exchange zone are located; the mechanical mechanism being operable to extend a battery pack through the hatch from within the housing cavity to a battery-swapping position above the top-plate; wherein the hatch-door is operable to cover the hatch when the mechanical mechanism is not extended through the hatch.

In the same field of endeavor, Gu discloses a hatch extending into a housing cavity of the housing (figs 1-2, claim 1, P5, 18, etc), the hatch including a hatch-door; wherein the hatch-door is operable to cover the hatch when the mechanical mechanism is not extended through the hatch (P17, 19, claim 4, etc: automatic door plate); and the mechanical mechanism being operable to extend a battery pack through the hatch from within the housing cavity to a battery-swapping position above the top-plate (figs 1-2, claim 1, P5, 18, etc: mechanical arm). Gu also discloses the battery-exchange zone being located next to the hatch along a non-vertical direction (figs 1-2, claim 1, P5, 18, etc; however, Gu is not relied upon to teach this limitation).
Thus Casada Magana in view of Gu teaches the battery-exchange zone and the hatch-door being located on a same surface of the top-plate, and the hatch being located under the hatch-door along a direction perpendicular to the surface of the top-plate on which the hatch-door and the battery-exchange zone are located.
Please note that Gu is used only to teach the use of a hatch and hatch-door, but other aspects of Gu are not incorporated into the modified invention. More specifically, the modification of Casada Magana in view of Gu would still include a battery-exchange zone next to a battery storage zone along a non-vertical direction and on the same surface, as disclosed by Casada Magana (see figs and citations above). Gu would teach that the battery-exchange zone includes a hatch extending into the housing cavity and a hatch-door covering the hatch.
It would have been obvious before the effective filing date of the claimed invention to modify Casada Magana to use a hatch and hatch-door, as taught by Gu, in order to protect the battery-exchange system and housing cavity from external elements and/or other threats.  

Regarding claim 8, Casada Magana further discloses that the battery-exchange zone is arranged at a corner of the top-plate (figs 1a, 3a-3i, P26, 34-35, etc: battery exchange zone 40).

Regarding claim 13, Casada Magana further discloses a battery-exchange system (figs 1a, 3a-4, etc) comprising: 
a battery-matrix comprising a plurality of battery-slots, each configured to removably hold a UAV battery pack (figs 1a, 3a-4, etc: battery storage location 30 and batteries 35, 140); and 
a mechanical mechanism configured to move along at least two axes to interact with a selected UAV battery pack of the battery-exchange system and a UAV battery pack of the UAV (figs 1a, 3a-4, P35-38, 50, 52, 55, etc: conveyor or arms/levers).

Regarding claim 16, Casada Magana further discloses that the plurality of battery-slots are arranged in a two-dimensional array having a plurality of rows and columns (figs 1a, 3a-4, etc).

Regarding claims 2-3, Casada Magana further discloses that the UAV fixation system comprises a first fixation arm and a second fixation arm (P35, 55, etc: arms) configured to translate along perpendicular axes (across top-plate, not necessarily respectively).
Casada Magana fails to disclose that the arms are configured to respectively translate along respective perpendicular axes.
However, it is well known in the art for fixation arms to be configured to respectively translate along respective perpendicular axes.
It would have been obvious before the effective filing date of the claimed invention to modify Casada Magana to do so, as well known in the art, in order to implement translation using a simple and common fixation arm system, with predictable results.  

Regarding claim 4, Casada Magana further discloses a first fixation-arm-actuation system and a second fixation-arm-actuation system disposed within the housing and configured to actuate the first fixation arm and the second fixation arm, respectively (P35, 55, etc: inherent for moving arms).

Regarding claims 5-7, the claimed arm arrangements combine prior art elements according to known methods to yield predictable results.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
It would have been obvious before the effective filing date of the claimed invention to modify Casada Magana to do so, as well known in the art, in order to implement the arm system using well known elements arranged according to well known methods, with predictable results. 

Regarding claim 9, Casada Magana fails to disclose that the battery-change zone is one of four battery-exchange zones of the top-plate each arranged at one of four corners of the top-plate.
However, it is well known in the art to duplicate parts. 
It would have been obvious before the effective filing date of the claimed invention to modify Casada Magana to do so, as well known in the art, because a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Regarding claim 14, Casada Magana further discloses that wherein the mechanical mechanism is configured to: move along at least one of an X-axis or a Y-axis to the selected UAV battery pack disposed in a selected battery-slot; extend a battery-carriage along a Z-axis and grasp the selected UAV battery pack; retract the battery-carriage along the Z-axis to remove the selected UAV battery pack from the battery-slot; and move the selected UAV battery pack proximate to the UAV and insert the selected UAV battery pack into a UAV battery-slot of the UAV and decouple from the selected UAV battery pack (figs 3a-i, P35-38, 50, 52, 55, etc).
Casada Magana does not explicitly disclose a battery-carriage for carrying the battery.  
However, Casada Magana discloses an arm or lever for carrying and moving the batteries (P35-38, 50, 52, 55, etc). This arm or lever for carrying and moving the batteries could reasonably be interpreted as a battery-carriage.
It is also well known in the art to carry or move batteries in a battery-carriage.
It would have been obvious before the effective filing date of the claimed invention for Casada Magana to do so, as suggested by Casada Magana and/or well known in the art, in order to facilitate carrying and moving of the batteries, with predictable results.  

Regarding claim 15, Casada Magana further discloses that the mechanical mechanism is configured to: move proximate to the UAV; grasp the UAV battery pack disposed in a UAV battery-slot of the UAV; retractably remove the UAV battery pack from the UAV battery-slot; move along at least one of an X-axis or a Y-axis to a selected UAV battery-slot; and extend a battery-carriage along a Z-axis to insert the UAV battery pack in the selected UAV battery-slot (figs 3a-i, P35-38, 50, 52, 55, etc).
Casada Magana does not explicitly disclose a battery-carriage for carrying the battery.  
However, Casada Magana discloses an arm or lever for carrying and moving the batteries (P35-38, 50, 52, 55, etc). This arm or lever for carrying and moving the batteries could reasonably be interpreted as a battery-carriage.
It is also well known in the art to carry or move batteries in a battery-carriage.
It would have been obvious before the effective filing date of the claimed invention for Casada Magana to do so, as suggested by Casada Magana and/or well known in the art, in order to facilitate carrying and moving of the batteries, with predictable results.  

Regarding claim 17, Casada Magana further discloses that the mechanical mechanism comprises a device configured to translate linearly along an X-axis on at least one base-rail (P35-38, 50, 52, 55, etc).
Casada Magana does not explicitly disclose that the device is a base-cart.  
However, Casada Magana discloses an arm or lever for carrying and moving the batteries and UAV (P35-38, 50, 52, 55, etc). Part of this arm or lever for carrying and moving the batteries and UAV could reasonably be interpreted as a base cart.
It is also well known in the art to carry or move objects in a base cart.
It would have been obvious before the effective filing date of the claimed invention for Casada Magana to do so, as suggested by Casada Magana and/or well known in the art, in order to facilitate carrying and moving of the batteries and/or UAV, with predictable results.  

Regarding claim 18, Casada Magana further discloses that the mechanical mechanism comprises: an elevator-carriage configured to translate linearly along a Y-axis on at least one elevator-rail that extends from the base-cart; and a battery-carriage coupled with the elevator-carriage (P35-38, 50, 52, 55, etc: see explanations for claims 14-15 and 17 above; base-cart, elevator-carriage, and battery-carriage could be mapped to different parts of the arm or lever system used to carry and move the batteries and UAV).

Regarding claim 19, Casada Magana fails to disclose that the housing further comprises a top- plate cover configured to removably cover the top-plate.
However, it is well known in the art to use a cover to protect something. 
It would have been obvious before the effective filing date of the claimed invention to modify Casada Magana to do so, as well known in the art, in order to protect the top-plate from external elements and/or other threats, with predictable results.  

Regarding claim 20, Casada Magana further discloses that the housing further comprises a draw bar (figs 1b, 3-4, P27, 32-33, 55, etc).
Casada Magana fails to disclose wheels for the draw bar.
However, it is well known in the art to move a bar using wheels. 
It would have been obvious before the effective filing date of the claimed invention to modify Casada Magana to do so, as well known in the art, in order to facilitate the motion the draw bar using common and well known components, with predictable results.   

Regarding claim 21, Casada Magana further discloses that the battery-exchange system further includes a battery-matrix including a plurality of battery-slots, each configured to removably hold a UAV battery pack (figs 1a, 3a-4, etc: battery storage location 30 and batteries 35, 140, etc); and 
the mechanical mechanism is configured to: 
move along at least two axes to move a selected UAV battery pack from the battery-matrix proximate to the UAV, insert the selected UAV battery pack into a UAV battery-slot of the UAV, and decouple from the selected UAV battery pack (figs 1a, 3a-4, P35-38, 50, 52, 55, etc); or 
grasp a used UAV battery pack disposed in the UAV battery-slot of the UAV, retractably remove the used UAV battery pack from the UAV battery-slot, and move along the at least two axes to move the used UAV battery pack from the UAV to the battery-matrix (figs 3a-i, P35-38, 50, 52, 55, etc).

Regarding claim 22, Casada Magana in view of Gu further discloses that the battery-exchange zone is located next to the hatch along a direction parallel to the top-plate (Gu figs 1-2, claim 1, P5, 18, etc).

Regarding claim 23, Casada Magana in view of Wang and Gu further discloses that the mechanical mechanism includes a robotic arm system configured to (Casada Magana figs 1a, 3a-4, P35-38, 50, 52, 55, etc; and/or Gu figs 1-2, claim 1, P5, 18, etc), in response to the UAV being at the battery- exchange zone, insert the battery pack into the UAV along a horizontal direction (Casada Magana figs 1a, 3a-4, P35-38, 50, 52, 55, etc; and/or Gu figs 1-2, claim 1, P5, 18, etc). 

Regarding claim 24, see the rejection for claim 1 above. 
Casada Magana in view of Wang and Gu further discloses that the mechanical mechanism includes a robotic arm system configured to (Casada Magana figs 1a, 3a-4, P35-38, 50, 52, 55, etc; and/or Gu figs 1-2, claim 1, P5, 18, etc), in response to the UAV being at the battery- exchange zone, insert the battery pack into the UAV along a horizontal direction (Casada Magana figs 1a, 3a-4, P35-38, 50, 52, 55, etc; and/or Gu figs 1-2, claim 1, P5, 18, etc).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3667
November 22, 2022